The Court of Civil Appeals reversed and remanded this cause because of a remark inadvertently made in the presence of the jury by the presiding judge. 97 S.W.2d 707. Writ of error was granted in favor of plaintiff in error White because the Court was inclined to the opinion that the remark did not constitute reversible error. Writ of error in favor of defendant in error Erwin was granted solely because of granting the writ in favor of White.
On examination of the pleadings we find that Erwin as plaintiff in the district court sued for only $549.62, with six per cent interest; and White in cross action sued for only $290.17, with six per cent interest. It is thus seen that the suit is one over which the county court might have had jurisdiction, although brought in the district court. In such case the Supreme *Page 180 
Court is without jurisdiction. Grand Lodge Colored K. P. of Texas v. Johns, 127 Tex. 241, 91 S.W.2d 1049. There was no such conflict shown as would give jurisdiction. See same case and authorities there cited.
Both applications are now dismissed for want of jurisdiction.
Opinion adopted by the Supreme Court, January 4, 1939.